EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Apogee Technology,Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 (the “Form 10-Q”) of Apogee fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, and the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Apogee. /s/ Herbert M. Stein Dated: August 15, 2011 Herbert M. Stein Chief Executive Officer and President (principal executive officer) /s/ Paul J. Murphy Dated: August 15, 2011 Paul J. Murphy Chief Financial Officer and Vice President of Finance (principal financial officer and principal accounting officer)
